FILED
                    UNITED STATES COURT OF APPEALS                          APR 17 2012

                                                                     MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                      No. 10-30377

              Plaintiff - Appellee,            D.C. No. 2:09-cr-00335-RSL-1
                                               Western District of Washington,
  v.                                           Seattle

JAMES N. SCHWEDA, AKA Bud
Weather,                                       ORDER

              Defendant - Appellant.



Before: GRABER, FISHER, and RAWLINSON, Circuit Judges.

       The memorandum disposition filed on February 21, 2012, is hereby

amended so that the paragraph numbered 3 reads:

             3.    The evidence was sufficient to support Schweda’s
                   convictions. The jury was entitled to credit the
                   testimony of Schweda’s co-conspirators, who
                   testified that Schweda sold them substantial
                   quantities of LSD, and sometimes fronted the LSD.
                   See United States v. Lindsey, 634 F.3d 541, 552
                   (9th Cir.), cert. denied, 131 S. Ct. 2475 (2011)
                   (recognizing that a reviewing court “cannot
                   second-guess the jury’s credibility assessments”);
                   see also United States v. Mincoff, 574 F.3d 1186,
                   1193 (9th Cir. 2009) (“[E]vidence of fronting may
                   support a conviction for conspiracy to distribute a
                   controlled substance.”).
      With this amendment, James N. Schweda’s petition for rehearing and

suggestion for rehearing en banc, filed on March 20, 2012, are DENIED.

      The suggestion for rehearing en banc was circulated to the full court, and no

member of the court has requested an en banc hearing.

      No further petitions for rehearing will be accepted.




                                         2                                   10-30377